Hand-Delivered

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case ~~ F | LI -D
~ CHARLOTTE, NC

UNITED STATES DISTRICT COURT DEC - 7 2020

for the
to. . ee, US DISTRICT COURT
Western District of North Carolina “ WESTERN DISTRICT OF NC

Charlotte Division

Lauren Swaringer

Case No. 3 °.20-cV- 618 -M0C
(to be filled in by the Clerk's Office)

 

Plaintifj(s)
(Write the full name of each plaintiff who is filing this complaint.

If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

Jury Trial: (check one) Ix] ves [No

American Airlines Group

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

)
)
)
)
)
)
)
“~V~ )
)
)
)
)
)
)
)

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Lauren Swaringer
Street Address 218 Elizabeth Ave
City and County Monroe , Union County
State and Zip Code North Carolina, 28112
Telephone Number 480-521-9451
E-mail Address Lauren_Swaringer@icloud.com

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (/snown). Attach additional pages if needed.

Case 3:20-cv-00678-MOC-DSC Document1 Filed 12/07/20 Page 1 of 7 Page 1 of 5

 
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. |
Name
Job or Title (known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 2
Name
Job or Title (known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if mown)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Case 3:20-cv-00678-MOC-DSC Document1 Filed 12/07/20 Page 2 of 7

American Airlines Group

 

1 Skyview Drive
Fort Worth
Texas, 76155

 

817-963-1234

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 5

 
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[_ ]Federal question [diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case,

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1, The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) Lauren Swaringer , iS a citizen of the

 

State of (name) North Carolina

 

b. If the plaintiff is a corporation
The plaintiff, (ame) , ls incorporated

under the laws of the State of (name) ;

 

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (ame) , is a citizen of
the State of (ame) . Or is a citizen of

 

(foreign nation)

 

Case 3:20-cv-00678-MOC-DSC Document1 Filed 12/07/20 Page 3 of 7 Page 3 of 5

 

 

 
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

IIL.

IV.

 

b. If the defendant is a corporation
The defendant, (name) American Airlines Group , is incorporated under
the laws of the State of (name) Delaware , and has its

 

principal place of business in the State of (name) Texas

 

Or is incorporated under the laws of (reign nation) ,

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):
$10,000,000.00 please see attached supported documents

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

**Please see attached documents**

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Please see attached documents**

Case 3:20-cv-00678-MOC-DSC Document1 Filed 12/07/20 Page 4 of 7 Page 4 of 5

 

 
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

V, Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A, For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

 

 

Date of signing: 12/07/2020

Si 90
Signature of Plaintiff Ao -
Printed Name of Plaintiff Lauren Swaringer O)

 

B, For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code

 

 

 

 

 

Telephone Number
E-mail Address

 

 

Case 3:20-cv-00678-MOC-DSC Document1 Filed 12/07/20 Page 5 of 7 Page 5 of 5

   

 
IN THE DISTRICT COURT OF THE UNITED STATES
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CIVIL ACTION NO.

LAUREN SWARINGER

Plaintiff,
VS.
AMERICAN AIRLINES GROUP COMPLAINT FOR A CIVIL CASE
| Defendants,
CAUSE OF ACTION: -
PERSONAL INJURY

Date of Loss/Incidents: February 23, 2017; May 4, 2017; May 17, 2017;
December 2, 2017; December 5, 2017
Date Injury Became Apparent: December 7, 2017 Long Term Disability Approval

TO THE HONORABLE DISTRICT COURT JUDGE

COMES NOW the Plaintiff, Lauren Swaringer, who here by respectfully submits
Statement Of Claim and Relief for the motion Complaint For A Civil Case submitted on
December 7, 2020 in district federal court as Pro se as defined by statute 28 U.S.C. § 1654. For
reasons stated in this Statement of Claim accompanying this Civil Case, that | the plaintiff, was
injured while on “American Airlines Group” Bombardier regional CRJ 700 aircraft and CRJ 900
aircraft all while while in the “American Airlines” company mandated uniform on the premises
of American Airlines-Charlotte Hub located in the airport at 5501 Josh Birmingham Pkwy,
Charlotte, North Carolina 28208. There exist no genuine dispute as to the material facts that
render Defendants, American Airlines Group, liable to the Plaintiff. Plaintiffs motion of Relief

which demands the compensation and punitive damages of but not limited to; $10,000,000.00,

-1- .
Case 3:20-cv-00678-MOC-DSC Document1 Filed 12/07/20 Page 6 of 7

 

 
the cover of all current and future medical bills and medical debt accumulated from this injury,
and any other equitable relief that the court may deem appropriate for this Civil Case should be
granted. Thus |, respectfully ask this court for an acceptance of these documents submitted on

this day.

Respectfully Submitted this 7 Day of December 2020

 

218 Elizabeth Ave

Monroe, NC 28112

Telephone:(704) 612-0741

E-mail: Lauren Swaringer@icloud.com

-2-
Case 3:20-cv-00678-MOC-DSC Document1 Filed 12/07/20 Page 7 of-7

 

 
